

116 HR 3006 IH: Renewable Fuel Standard Integrity Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3006IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Peterson (for himself, Mr. Johnson of South Dakota, Mr. Marshall, Mr. Rodney Davis of Illinois, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo impose an annual deadline of June 1 for small refineries to submit petitions for exemptions
			 from the renewable fuel requirements under section 211(o) of the Clean Air
			 Act (42 U.S.C. 7545(o)) based on disproportionate economic hardship.
	
 1.Short titleThis Act may be cited as the Renewable Fuel Standard Integrity Act of 2019. 2.Annual deadline for petitions by small refineries for exemptions from renewable fuel requirements (a)DeadlineNotwithstanding any other provision of law, petitions under section 211(o)(9) of the Clean Air Act (42 U.S.C. 7545(o)(9)) for an exemption from the requirements of section 211(o)(2) of such Act (42 U.S.C. 7545(o)(2)) shall be submitted to the Administrator of the Environmental Protection Agency by June 1 of the year preceding the year when such requirements would otherwise be in effect.
 (b)Effect of failure To meet deadlineIf a petition described in subsection (a) is not submitted by the deadline specified in such subsection, the petition shall be ineligible for consideration or approval.
			3.Information in petition subject to public disclosure
 (a)In generalAny information submitted to the Administrator of the Environmental Protection Agency by any person, including a small refinery, with respect to a petition under section 211(o)(9)(B) of the Clean Air Act (42 U.S.C. 7545(o)(9)(B))—
 (1)shall not be deemed to be a trade secret or confidential information; and (2)shall be subject to public disclosure, notwithstanding section 552(b) of title 5, United States Code, or any other Federal law or regulation.
 (b)ApplicabilitySubsection (a) applies only with respect to information submitted with respect to a petition under section 211(o)(9)(B) of the Clean Air Act (42 U.S.C. 7545(o)(9)(B)) for calendar year 2021 or subsequent calendar years.
			